DETAILED ACTION
Claims 1-13 are pending.

Response to Arguments
Applicant’s arguments, filed 09/21/20223, have been fully considered but are moot in view of the new ground(s) of rejection.   

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lu, USPAT No. 9,122,261 (hereinafter Lu).
Regarding claims 1-13, Lu discloses all the claimed limitations, as outlined below:

Lu further discloses wherein at least one subcontroller among the plurality of subcontrollers outputs a predetermined performance measure that evaluates actions for the plant control; and wherein the combiner or switch combines or switches the best control action based on the predetermined performance measure (Fig 2, C6 L-52, C8 L24-43 – multi-unit and/or plant-wide optimization is performed via the combination of controllers/subcontrollers.  Optimization requires best control actions base on predefined performance measures).  

 [Claim 2] The ensemble control system according to claim 1, wherein none of the objective functions in the plurality of the first type subcontrollers are exactly the same (Fig 2, C6 L-52, C8 L24-43 – It can be noted that an integration bridge is utilized to facilitate interaction between diverse controllers.  MPCs, APCs and DQP optimizers are utilized. In addition to the integrated utilization of these predictive and optimization controllers, high level models are frameworks that are associated with machine learning concepts are also implemented. The overall industrial process control systems is based on layers allowing a plurality of controllers.  These plurality of controllers may be the same or different). 

[Claim 3] The ensemble control system according to claim 1 or 2, wherein the first type subcontroller uses one or more state and control constraints to optimize an objective function, and wherein at least two second type subcontrollers predict based on different machine learning models (Fig 2, C6 L-52, C8 L24-43 – It can be noted that an integration bridge is utilized to facilitate interaction between diverse controllers.  MPCs, APCs and DQP optimizers are utilized. In addition to the integrated utilization of these predictive and optimization controllers, high level models are frameworks that are associated with machine learning concepts are also implemented. The overall industrial process control systems is based on layers allowing a plurality of controllers.  These plurality of controllers may be the same or different). 


[Claim 4] The ensemble control system according to any one of claims 1 to 3 claim 1, wherein the combiner or switch computes a best control action to be actuated from the set of the control actions and the predicted actions output by the different subcontrollers (Fig 2, C6 L-52, C8 L24-43 – It can be noted that an integration bridge is utilized to facilitate interaction between diverse controllers.  MPCs, APCs and DQP optimizers are utilized. In addition to the integrated utilization of these predictive and optimization controllers, high level models are frameworks that are associated with machine learning concepts are also implemented. The overall industrial process control systems is based on layers allowing a plurality of controllers.  These plurality of controllers may be the same or different). 

[Claim 5] The ensemble control system according to any one of claims 1 to 3 claim 1, further comprising: a main controller, implemented by the hardware processor, which computes a best control action to be actuated from the set of the control actions and the predicted actions output by the different subcontrollers by using plant dynamics and constraints (Fig 2, C6 L-52, C8 L24-43 – It can be noted that an integration bridge is utilized to facilitate interaction between diverse controllers.  MPCs, APCs and DQP optimizers are utilized. In addition to the integrated utilization of these predictive and optimization controllers, high level models are frameworks that are associated with machine learning concepts are also implemented. The overall industrial process control systems is based on layers allowing a plurality of controllers.  These plurality of controllers may be the same or different). 


[Claim 6] The ensemble control system according to claim 5, wherein the combiner or switch computes a best control action and the main controller calculates a final best action to be actuated by using plant dynamics and constraints (Fig 2, C6 L-52, C8 L24-43 – It can be noted that an integration bridge is utilized to facilitate interaction between diverse controllers.  MPCs, APCs and DQP optimizers are utilized. In addition to the integrated utilization of these predictive and optimization controllers, high level models are frameworks that are associated with machine learning concepts are also implemented. The overall industrial process control systems is based on layers allowing a plurality of controllers.  These plurality of controllers may be the same or different). 

[Claim 7] An ensemble control method which combines different types of plant control, the ensemble control method comprising: optimizing an objective function that is a cost function to be minimized for calculating actions and outputting a control action; predicting based on machine learning models and outputting a predicted action; and combining or switching actions to maximize prediction or control performance as best control action based on the output actions (Fig 2, C6 L-52, C8 L24-43 – It can be noted that an integration bridge is utilized to facilitate interaction between diverse controllers.  MPCs, APCs and DQP optimizers are utilized. In addition to the integrated utilization of these predictive and optimization controllers, high level models are frameworks that are associated with machine learning concepts are also implemented. The overall industrial process control systems is based on layers allowing a plurality of controllers.  These plurality of controllers may be the same or different). Lu further discloses wherein at least one subcontroller among the plurality of subcontrollers outputs a predetermined performance measure that evaluates actions for the plant control; and wherein the combiner or switch combines or switches the best control action based on the predetermined performance measure (Fig 2, C6 L-52, C8 L24-43 – multi-unit and/or plant-wide optimization is performed via the combination of controllers/subcontrollers.  Optimization requires best control actions base on predefined performance measures).  

[Claim 8] The ensemble control method according to claim 7, wherein none of the objective functions are exactly the same (Fig 2, C6 L-52, C8 L24-43 – It can be noted that an integration bridge is utilized to facilitate interaction between diverse controllers.  MPCs, APCs and DQP optimizers are utilized. In addition to the integrated utilization of these predictive and optimization controllers, high level models are frameworks that are associated with machine learning concepts are also implemented. The overall industrial process control systems is based on layers allowing a plurality of controllers.  These plurality of controllers may be the same or different). 

[Claim 9] A non-transitory computer readable information recording medium storing an ensemble control program mounted on a computer which combines different types of plant control, when executed by a processor, the program performs a method for: causing the computer to perform: an optimizing process of optimizing an objective function that is a cost function to be minimized for calculating actions and outputting a control action; a predicting process of predicting based on machine learning models and outputting a predicted action, and a combining or switching process of combining or switching actions to maximize prediction or control performance as best control action based on the output actions  (Fig 2, C6 L-52, C8 L24-43 – It can be noted that an integration bridge is utilized to facilitate interaction between diverse controllers.  MPCs, APCs and DQP optimizers are utilized. In addition to the integrated utilization of these predictive and optimization controllers, high level models are frameworks that are associated with machine learning concepts are also implemented. The overall industrial process control systems is based on layers allowing a plurality of controllers.  These plurality of controllers may be the same or different). 

[Claim 10] The non-transitory computer readable information recording medium ensemble control program according to claim 9, wherein none of the objective functions are exactly the same (Fig 2, C6 L-52, C8 L24-43 – It can be noted that an integration bridge is utilized to facilitate interaction between diverse controllers.  MPCs, APCs and DQP optimizers are utilized. In addition to the integrated utilization of these predictive and optimization controllers, high level models are frameworks that are associated with machine learning concepts are also implemented. The overall industrial process control systems is based on layers allowing a plurality of controllers.  These plurality of controllers may be the same or different). 

Claim 11. The ensemble control system according to claim 1, wherein the predetermined performance measure is distance to surrounding objects, comfort level, safety or energy consumption (C2 L48-65).

Claim 12. The ensemble control system according to claim 1, wherein the combiner or switch decides the best control action by choosing the action that minimizes a weighted sum of the performance measures (C11 L25-67).

Claim 13. The ensemble control system according to claim 1, wherein the combiner or switch decides the best control action from the outputs of the subcontrollers by voting for categorical actions or by averaging for numerical actions (C11 L25-67).


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS R ORTIZ RODRIGUEZ whose telephone number is (571)272-3766.  The examiner can normally be reached on Mon-Fri 10:00 am- 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CARLOS R ORTIZ RODRIGUEZ/               Primary Examiner, Art Unit 2119